Citation Nr: 0616239	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-31 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for a cervical spine disorder.  



REPRESENTATION

Appellant represented by:	Office of Veterans Affairs, 
St. Croix



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) San Juan regional office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the issues of whether new and material 
evidence has been presented to reopen claims for service 
connection, the Board notes that in Kent. v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006), the United States 
Court of Appeals for Veterans Claims (Court) established 
significant new requirements with respect to the content of 
the duty to assist notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) which must be provided to a 
veteran who is petitioning to reopen a claim.  The Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
the Court held that VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  In 
order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The duty to assist notice which was previously 
provided in this case does not meet these new requirements.  
In particular, the letter did not specify the particular 
element(s) which was (or were) found insufficient in the 
previous decisions denying the claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty to 
assist notice regarding the request to 
reopen claims for service connection for 
a psychiatric disorder and a cervical 
spine disorder.  The notice letter must 
describe the elements necessary to 
establish service connection for a 
disability, must explain the definition 
of new and material evidence, and must 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  

2.  The veteran should then be afforded 
an opportunity to submit a response.  
Thereafter, the RO should undertake any 
appropriate development of evidence.   

3.  If any additional evidence is 
obtained, the RO should readjudicate the 
request to reopen the claims for service 
connection.  If the benefits sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





